By their motion relators seek leave of this Court to file a petition for writ of mandamus requiring and commanding Honorable Sarah T. Hughes, as District Judge of the District Court of Dallas County, 14th Judicial District of Texas, to enter judgment in their favor in Cause No. 4460-A, *Page 256 
pending in that court, wherein E. H. Roberts is plaintiff and the relators are defendants. In the case of Dallas Railway 
Terminal Company v. Honorable Royall R. Watkins et al., ante, p. 116, 86 S.W.2d 1081, we declined to grant the petitioner's motion for leave to file an application for mandamus compelling the trial judge to proceed to judgment on the ground that such motion should have been presented in the first instance to the Court of Civil Appeals, which is clothed with full jurisdiction to grant such relief. We there announced that our policy thereafter would be to require that applications of this nature be first presented to the Court of Civil Appeals. As authority for announcing that rule we cited Houtchens v. Mercer, 119 Tex. 244, 27 S.W.2d 795;119 Tex. 431, 29 S.W.2d 1031, 69 A. L. R., 1103.
Upon the authority of the cases above referred to, the motion for leave to file the petition for mandamus is denied, without prejudice to the relator's right to proceed as outlined in the Houtchens case, supra.
Opinion delivered November 20, 1935.